Title: Joseph Milligan to Thomas Jefferson, 24 September 1814
From: Milligan, Joseph
To: Jefferson, Thomas


          Dear sir  George Town Sept 24 1814
          I returned here on Monday-night at 10 o’clock, after having visited Richmond, Petersburg and Norfolk. In each of those places I found great military Preperations, and a Spirit of Unanimity amongst the citizens, that Surpassed my most Sanguin expectations. In Norfolk I was particularly attracted by the great, and (I trust) Successful, efforts that have been made to render that place Secure. If they be not attacked before Christmas I think 30,0000 of the
			 enemy would make no impression on the place if defended by 10,000—even Militia—unless they lay regular siege, and in that case they would Soon be compelled to raise the Siege, by reinforcements from that would immediately be Sent from Petersburg and Richmond. But to come more immediately to the object of this letter.
          On Tuesday-morning I called on the Secretary of State; he informs me that the Library of Congress “with all that thereunto appertained,” was consumed on the memorable 24th of August;—therefore, your truly magnanamous offer of the Monticello Library to Congress, will be very acceptable. If Congress should purchase it, to literary men it would be a great
			 privelege to be permitted at all times of the year to have free access, not to take away the Books, but, to read in the Library and make extracts: therefore the place of Librarian would be well
			 to be
			 be a distinct office from the clerk of the House of Representatives. If they do take it every thing that I can do in arranging it Shall be done, and I will keep the Library for this session free
			 of
			 cost. By this I would have it clearly understood that it is not my wish to fish for it; as a permanent thing, for I would not accept a place of profit under any Government.
          You will please communicate with the Secretary of State on the Subject—and enclose him the catalogue to him.
           I will immediately on receipt of it arrange to have it printed.
          I Shall, in a few days, Send you a few Books by the way of Fredericksburg, to the care of my friend Capt Wm F. Gray; to whom I have written to undertake the little agency that you spoke of. I could not see him on my return as he was in Camp with his men.
          The Great Hotel makes a very convenient house for both houses of Congress with a sufficient number of committee Rooms, and a large room for the Washington Post-Office.
          The news from england, of this day by an arrival at charleston I have enclosed to you.
          In two or three days I will write to you the State of the Public Ruins.
          My Sincere Respects to Mrs. Randolph,
			 Mrs. Bankhead,
			 Mrs. Carey and their respective families.
          with great respect yours.Joseph Milligan
         